DETAILED ACTION
The instant application having Application No. 17/076,663 filed on October 21, 2020 is presented for examination by the examiner.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
	As required by the M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on applications filed on September 16, 2020 (Taiwan TW109131904).
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
The applicant’s drawings submitted on October 21, 2020 are acceptable for examination purposes.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statement dated October 21, 2020 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-8, 10, 12-13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi US 2009/0060485 (hereafter Takahashi) in view of Fujisaki et al. USPGPub 2020/0301160 (hereafter Fujisaki) and Enta et al. USPGPub 2020/0174270 (cited in an IDS, hereafter Enta).
Regarding claim 1, Takahashi teaches “A camera module (Fig. 29), comprising:
a base (fixed base 5, barrel case 82, barrel 80);
a lens module (lens system 81, or group lenses 88, 90 and 91), having an optical axis (second optical axis L2, which is the optical axis of 88, 90 and 91), and the lens module being disposed on the base (see e.g. Fig. 28, 91 is disposed on 5 and 88-91 are disposed in 82/80);
a reflection module (prism 87B), comprising a reflective element (paragraph [0152]: “reflection surface”), the reflective element being disposed on the base (see Figs. 28A-28B, 87B is held within 82 and thus is disposed on the base which includes barrel case 82), and the reflective element located on an object side of the lens module (see e.g. Fig. 29, given that 84 is the imaging device, 87B is on the object side of lenses 88-91); …
a transverse guiding bar (any of the first, second and third guide shafts 36, 37 and 38), disposed between the base and the lens module (see e.g. Figs. 1, 5 and 27), and the transverse guiding bar extending in a second direction perpendicular to the optical axis (the first and third guide shafts 36 and 38 extend in the Y direction which is a second direction perpendicular to the optical axis, and the second guide shaft 37 extends in the X direction which is a second direction perpendicular to the optical axis); … 
wherein the lens module is movable along the longitudinal (lens groups 88 and 90 are movable along the optical axis which is the longitudinal direction, see Fig. 29 and paragraph [0154])… the transverse guiding bar (paragraph [0088]: “The guide mechanism 7 includes a first guide mechanism guiding the first movable frame 3 in the first direction Y; and a second guide mechanism guiding the first movable frame 3 in the second direction X through the second movable frame 4.” these are movements along the guiding bars 36, 37 and 38 see paragraph [0089]).”

However, Takahashi fails to teach “a longitudinal guiding bar, disposed between the base and the lens module, and the longitudinal guiding bar extending in a first direction parallel to the optical axis; … wherein the lens module is movable along the longitudinal guiding bar.”
Fujisaki teaches “A camera module (paragraph [0001] “camera device”), comprising:
a base (housing 10, paragraph [0023] “a housing 10 as a base member”);
a lens module (at least camera lens group 31), having an optical axis (second optical axis O2), and the lens module being disposed on the base (see Fig. 2 and paragraph [0023]); …
a longitudinal guiding bar (two shafts 17), disposed between the base and the lens module (paragraph [0023]: “At the front side opening portion 12, a lens frame 31 holding the camera lens group is supported by two shafts 17”), and the longitudinal guiding bar extending in a first direction parallel to the optical axis (see parallel arrangement of O2 and 17 in Fig. 2); … wherein the lens module is movable along the longitudinal guiding bar (paragraph [0023]: “it is held in such a manner that it can move forward and backward along the second optical axis O2”).”
Fujisaki further teaches that this motion along optical axis O2 enables focusing of the camera (see paragraphs [0025]-[0027]).
Takahashi teaches the camera module of claim 1 except for the presence of guide bars parallel to the optical axis along which the focus lens group 90 moves (see paragraph [0154]: “Focus adjustment may be performed by moving the fourth group lens 90 from wide to tele when focusing.”). In particular, Takahashi leaves out the specific mechanism for facilitating the focusing function. Fujisaki teaches that a focusing function can be achieved using longitudinal guide bars. 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a focusing mechanism which includes longitudinal guide bars as taught by Fujisaki into the camera module of Takahashi for the purpose of realizing the focusing function of the lens assembly as taught by Fujisaki (paragraphs [0023]-[0027]).

However, Takahashi also fails to teach “a shaft guiding bar, disposed between the base and the reflection module, and the shaft guiding bar extending in the second direction; … and the reflective element is rotatable by taking the shaft guiding bar as a rotation axis.”

Enta teaches “A camera module (camera module 1), comprising:
a base (paragraph [0068] “case”);
a lens module (lens module 3), having an optical axis (second optical axis β), and the lens module being disposed on the base (see Fig. 4); 
a reflection module (prism module 2), comprising a reflective element (path bending surface 231 of prism 23), the reflective element being disposed on the base (23 is disposed in prism module 2 which is disposed in the case of the camera module 1), and the reflective element located on an object side of the lens module (See Fig. 4 and paragraph [0072], light from the object enters the prism and is bent by 231 and guided to lens part 33.);…
a shaft guiding bar (pair of swing support parts 241c and 241d), disposed between the base and the reflection module (see Figs. 6 and 8 paragraph [0101]-[0102]:“swing support part 241c is engaged with first bearing part 225a of first base 22… swing support part 241d is engaged with second bearing part 225b of first base 22”), and the shaft guiding bar extending in the second direction (241c and 241d extend in the y direction which is perpendicular to the second optical axis direction β); … 
and the reflective element is rotatable by taking the shaft guiding bar as a rotation axis (paragraph [0100]: “The center axis of swing support parts 241c and 241d is the swing center axis (that is, the first axis) of holder 241.”).”
Enta further teaches (paragraph [0073]): “Camera module 1 described above performs shake correction (optical image stabilization (OIS)) using first shake correction apparatus 24 (see FIG. 4) incorporated in prism module 2 and second shake correction apparatus 37 (see FIG. 5) incorporated in lens module 3.”
Takahashi teaches the camera module of claim 1, except for a second shake correction apparatus comprising the reflective element being rotatable around a shaft guiding bar as a rotation axis. Enta teaches that the shake correction function can be shared between a first shake correction apparatus that rotates the prism module about a shaft guiding bar and a second shake correction that translates the lens module perpendicular to the optical axis. 
It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.). See MPEP §2144.04(VI)(B).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a second shake correction apparatus which rotates the reflective element around a shaft as taught by Enta into the camera module of Takahashi because Enta teaches that the shake correction function can be shared between a shake correction apparatus that rotates the prism module about a shaft guiding bar and a shake correction apparatus that translates the lens module perpendicular to the optical axis (Enta paragraph [0073]), since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.). See MPEP §2144.04(VI)(B).

Regarding claim 5,  the Takahashi-Fujisaki-Enta combination teaches “The camera module of claim 1,” and Takahashi further teaches “further comprising a first driving mechanism (paragraph [0154]: “The second group lens 88 and the fourth group lens 90 are each independently movable along the optical axis L. Zoom adjustment and focus adjustment may be performed by moving the second group lens 88 and the fourth group lens 90” That which moves group lens 90 is a first driving mechanism)… the first driving mechanism is configured to drive the lens module to move along the first direction (paragraph [0154]: “fourth group lens 90 are each independently movable along the optical axis L”)”. However, Takahashi is silent regarding “wherein the first driving mechanism comprises a first driving magnet and a first driving coil, the first driving magnet is disposed on the lens module, the first driving coil corresponds to the first driving magnet.”
Fujisaki teaches “further comprising a first driving mechanism (paragraph [0025]: “an electromagnetic actuator (a voice coil motor) composed of a focusing permanent magnet 34 and a flexible substrate 70, so as to perform a focusing action.”), wherein the first driving mechanism comprises a first driving magnet (focusing permanent magnet 34) and a first driving coil (focusing coil 71), the first driving magnet is disposed on the lens module (see position of magnet 34 on frame 32 in Fig. 4), the first driving coil corresponds to the first driving magnet (see paragraph [0025]), and the first driving mechanism is configured to drive the lens module to move along the first direction (paragraph [0025]: “The camera lens frame 32 moves forward and backward along the second optical axis O2 by a driving force of an electromagnetic actuator”).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the magnet and coil electromagnetic voice coil actuator of Fujisaki into the camera device of the Takahashi-Fujisaki-Enta combination because a focus driving mechanism is required to move the focusing lens group, and Fujisaki teaches that a magnet and coil electromagnetic voice coil actuator can be used to facilitate the focusing function (Fujisaki paragraphs [0023]-[0027]).
Regarding claim 6, the Takahashi-Fujisaki-Enta combination teaches “the camera module of claim 5,” and Takahashi further teaches “further comprising a second driving mechanism (first electric actuator 6A or second electric actuator 6B), wherein the second driving mechanism comprises a second driving magnet (first magnet 21A or second magnet 21B, which are parts of the 6A and 6B respectively see paragraphs [0063]-[0064]) and a second driving coil (first coil 22A or second coil 22B which are parts of 6A and 6B respectively see paragraph [0072]), the second driving magnet is disposed on the lens module (see Figs. 5B, 5C and 7, and paragraphs [0059]-[0064]: “movable frame 3 has a ring-shaped lens fixing part 11 and a pair of magnet fixing parts 12A and 12B provided integrally with the lens fixing part 11”), the second driving coil corresponds to the second driving magnet (see Figs. 5B and 5C, and that 21A and 22A are both parts of the first electric actuator 6A and 21B and 22B are both parts of the second electric actuator 6B), and the second driving mechanism is configured to drive the lens module to move along the second direction (see paragraph [0085] 6A drives lens 2 along the X direction, 6B drives lens 2 along the Y direction).”
Regarding claim 7, the Takahashi-Fujisaki-Enta combination teaches “the camera module of claim 1,” however, Takahashi fails to teach “further comprising a rotation driving mechanism, wherein the rotation driving mechanism comprises a rotation driving magnet and a rotation driving coil, the rotation driving magnet is disposed on the reflection module, the rotation driving coil corresponds to the rotation driving magnet, and the rotation driving mechanism is configured to drive the reflection module to rotate by taking the shaft guiding bar as a rotation axis.”
Enta teaches “further comprising a rotation driving mechanism (first actuator 244, paragraph [0118]: “First actuator 244 …swings holder 241 about the first axis”), wherein the rotation driving mechanism comprises a rotation driving magnet (first magnet 244a) and a rotation driving coil (first coil 244c), the rotation driving magnet is disposed on the reflection module (paragraph [0119]: “first magnet 244a is fixed to holder 241, which is a movable member”), the rotation driving coil corresponds to the rotation driving magnet (paragraph [0123]: “when current flows through first coil 244c … a Lorentz force is generated that displaces first magnet 244a in the X direction”), and the rotation driving mechanism is configured to drive the reflection module to rotate by taking the shaft guiding bar as a rotation axis (paragraph [0123]: “Consequently, holder 241 swings about the first axis.”).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the actuator 244 of Enta into the camera device of the Takahashi-Fujisaki-Enta combination for the purpose of providing an actuator that can swing the prism holder by controlling the current through the first coil as taught by Enta (paragraphs [0118],[0123]).
Regarding claim 8, the Takahashi-Fujisaki-Enta combination teaches “the camera module of claim 1,” however, Takahashi fails to teach “further comprising a preload element, wherein the preload element is connected to the base and the reflection module, and the preload element is configured to provide a preload force to the reflection module in a direction towards the base, such that the shaft guiding bar located between the base and the reflection module supports the reflection module.”
Enta further teaches “further comprising a preload element (holding springs 242), wherein the preload element is connected to the base and the reflection module (see Figs. 9A-9B), and the preload element is configured to provide a preload force to the reflection module in a direction towards the base (paragraph [0103]: “Pressed parts 241i and 241k are pressed toward the Z direction “−side” (that is, toward first base 22) by a respective pair of holding springs 242”), such that the shaft guiding bar located between the base and the reflection module (see position of 241c and 241d between 224 and 241 in Fig. 6) supports the reflection module (the shaft guiding bar was denoted as “swing support parts 241c and 241d” thus 241c and 241d support the reflection module).”
Enta further teaches (paragraphs [0107]-[0108]: “since the outer peripheral surfaces of pressed parts 241i and 241k are spherical, the force of the pair of holding springs 242 pressing pressed parts 241i and 241k includes a component toward the center of holder 241 in the Y direction. With such a configuration, for holder 241, positioning in the Y direction and a reduction in backlash are achieved. Holder 241 returns to the initial position by the elastic force of the pair of holding springs 242 when the energization of first actuator 244 described later is cut off.”
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include holding springs as taught by Enta into the camera device of the Takahashi-Fujisaki-Enta combination for the purposes of reducing backlash and returning the prism holder to the initial position when the actuator is off as taught by Enta (paragraphs [0107]-[0108]). 

Regarding claim 10, the Takahashi-Fujisaki-Enta combination teaches “the camera module of claim 6,” and Takahashi further teaches “the transverse guiding bar support the lens module (see e.g. Fig. 7, frame 4 with guide shafts 36 and 37 supports frame 3 which holds lens 2).” However, Takahashi is silent regarding “further comprising a ferromagnetic element, wherein the ferromagnetic element is disposed on the base, the ferromagnetic element corresponds to one of the first driving magnet and the second driving magnet so as to together provide a force of attraction to the lens module in a direction towards the base, such that the longitudinal guiding bar … support the lens module.”
Fujisaki teaches “further comprising a ferromagnetic element (focusing yoke 73), wherein the ferromagnetic element is disposed on the base (paragraph [0026]: “focusing yoke 73 … is fixed to the housing 10”), the ferromagnetic element corresponds to one of the first driving magnet and the second driving magnet (see paragraphs [0026]-[0027]) so as to together provide a force of attraction to the lens module in a direction towards the base (paragraph [0027]: “so as to increase an electromagnetic efficiency of the focusing permanent magnet 34 and the focusing coil 71.”), such that the longitudinal guiding bar … support the lens module (paragraph [0025]: “the camera lens group 31 is supported, in the box-shaped front side opening portion 12, by two shafts 17 so as to be linearly movable along the second optical axis O2”).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a ferromagnetic element as taught by Fujisaki into the camera device of the Takahashi-Fujisaki-Enta combination for the purpose of increasing the electromagnetic efficiency of the permanent magnet 34 and coil 71 as taught by Fujisaki (paragraph [0027]).
Regarding claim 12,  the Takahashi-Fujisaki-Enta combination teaches “the camera module of claim 1,” and Takahashi further teaches “wherein … the transverse guiding bar are both cylindrical (see shapes of 36 and 37 in e.g. Fig. 7).” However, Takahashi fails to teach “wherein the longitudinal guiding bar … are both cylindrical.”
Fujisaki teaches “wherein the longitudinal guiding bar … are both cylindrical (see shape of 17 in Fig. 2).”
It has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), MPEP §2144.04(IV)(B).
The Takahashi-Fujisaki-Enta combination differ from claim 12 by the shape of the longitudinal guiding bar being cylindrical. Fujisaki Fig. 2 depicts a cylindrical longitudinal shaft 17. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the guiding shaft of the Takahashi-Fujisaki-Enta combination to be cylindrical as suggested by Fujisaki because it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), MPEP §2144.04(IV)(B).
Regarding claim 13, the Takahashi-Fujisaki-Enta combination teaches “the camera module of claim 1,” however, Takahashi and Fujisaki fail to teach “wherein the shaft guiding bar is cylindrical.”
Enta teaches support parts 241c and 241d that cylindrical to the extent that they are bar-shaped and axially arranged, but they do not have circular cross-sectional shapes, so would not normally be considered to be cylindrical.
Enta also teaches an embodiment with swing guide members 245 which is not limited to a sphere, and may be, for example, a cylinder (paragraph [0229]).
It has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), MPEP §2144.04(IV)(B).
The Takahashi-Fujisaki-Enta combination differ from claim 13 by the shape of the shaft guiding bar being cylindrical. Enta Embodiment 3 teaches a swing guide member that may be a cylinder (paragraph [0229]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the shaft guiding bar of the Takahashi-Fujisaki-Enta combination to be cylindrical as taught by Enta Embodiment 3 because it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), MPEP §2144.04(IV)(B). In the current instance the shape does not appear to be significant to the function of the combination because Enta teaches multiple shapes for the swing support/guide member.
Regarding claim 16, the Takahashi-Fujisaki-Enta combination teaches “the camera module of claim 1,” and Takahashi further teaches “An electronic device (Figs. 30 to 33, paragraph [0057]: “imaging apparatus”), comprising: the camera module of claim 1 (see the combination for claim 1 above).”

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi US 2009/0060485 (hereafter Takahashi) in view of Fujisaki et al. USPGPub 2020/0301160 (hereafter Fujisaki) and Enta et al. USPGPub 2020/0174270 (cited in an IDS, hereafter Enta) as applied to claim 8 above, and further in view of Fujinaka USPGPub 2021/0157089 (hereafter Fujinaka).
Regarding claim 9, the Takahashi-Fujisaki-Enta combination teaches “the camera module of claim 8”, however, Takahashi, Fujisaki and Enta fail to teach “further comprising a damping element, wherein the damping element is disposed between the preload element and the base.”
Fujinaka teaches (Fig. 8) “further comprising a damping element (damping members 56), wherein the damping element is disposed between the preload element and the base (damping members 56 are on a leaf spring 55 between guide pole 53 and holding frame 51).”
Fujinaka further teaches (paragraph [0074]) “the damping members 56 serve to attenuate the vibration of the leaf springs 55, and have the effect of suppressing oscillation.”
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate damping members as taught by Fujinaka onto the leaf springs of Enta in the camera module of the Takahashi-Fujisaka-Enta combination for the purpose of attenuating the vibrations of the leaf springs and suppressing oscillations as taught by Fujinaka (paragraph [0074]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi US 2009/0060485 (hereafter Takahashi) in view of Fujisaki et al. USPGPub 2020/0301160 (hereafter Fujisaki) and Enta et al. USPGPub 2020/0174270 (cited in an IDS, hereafter Enta) as applied to claim 6 above, and further in view of Espersen et al. USPGPub 2016/0062133 (hereafter Espersen).
Regarding claim 11, the Takahashi-Fujisaki-Enta combination teaches “the camera module of claim 6,” however, Takahashi, Fujisaki and Enta are silent regarding: “wherein one of the longitudinal guiding bar and the transverse guiding bar is made of ferromagnetic material, is fixed to the base and corresponds to one of the first driving magnet and the second driving magnet so as to together provide a force of attraction to the lens module in a direction towards the base, such that the longitudinal guiding bar and the transverse guiding bar support the lens module.”
Espersen teaches “wherein one of the longitudinal guiding bar and the transverse guiding bar is made of ferromagnetic material (paragraph [0071] “guiderail 118 may comprise a ferromagnetic material such as steel” guiderail 118 is a longitudinal guiding bar), is fixed to the base (see paragraph [0074]: “guiderail 118 may be supported at a first or front end portion 148 by a fixed connection to housing 126 … Guiderail 118 may be supported at a second or rear end portion 152 by a support bracket 154… Support bracket 154 may include any suitable mounting structure configured to be mounted to housing 126 and to support an end of guiderail 118.”) and corresponds to one of the first driving magnet and the second driving magnet (magnets 146) so as to together provide a force of attraction to the lens module in a direction towards the base, (paragraph [0071]: “Magnets 146 may include any suitable magnetic structure or structures configured to attract a ferromagnetic shaft such as guiderail 118”) such that the longitudinal guiding bar and the transverse guiding bar support the lens module (see how 118 supports 112 through 138 in Fig. 3).”
Espersen further teaches (paragraph [0071]): “To keep roller bearing 140 in contact with guiderail 118 and to reduce or eliminate backlash between the carriage and the shaft, magnetic portions such as permanent magnets 146A and 146B (collectively referred to as magnets 146) may be included in carriage assembly 134 (as best shown in FIGS. 7 and 8)… Magnets 146 may include any suitable magnetic structure or structures configured to attract a ferromagnetic shaft such as guiderail 118. Accordingly, guiderail 118 may comprise a ferromagnetic material such as steel.”
It has been held that the selection of a known material based on its suitability for its intended use is within the skill of one of ordinary skill in the art Sinclair & Carroll Co. v.Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In reLeshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious). MPEP §2144.07.
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose a ferromagnetic material for the longitudinal guide shafts as taught by Espersen in the camera module of the Takahashi-Fujisaki-Enta combination for the purpose of reducing or eliminating backlash as taught by Espersen (paragraph [0071]) and further since it has been held that the selection of a known material based on its suitability for its intended use is within the skill of one of ordinary skill in the art Sinclair & Carroll Co. v.Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In reLeshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious). MPEP §2144.07.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi US 2009/0060485 (hereafter Takahashi) in view of Fujisaki et al. USPGPub 2020/0301160 (hereafter Fujisaki) and Enta et al. USPGPub 2020/0174270 (cited in an IDS, hereafter Enta) as applied to claim 1 above, and further in view of Tseng et al. USPGPub 2018/0267271 A1 (hereafter Tseng).
	Regarding claim 14, the Takahashi-Fujisaki-Enta combination teaches “the camera module of claim 1,” However, Takahashi, Fujisaki and Enta are silent regarding “wherein a maximum field of view of the lens module is FOV, and the following condition is satisfied:
3 degrees < FOV < 40 degrees.”
Tseng teaches a camera module (Fig. 23E) comprising: a lens module (imaging lens module 11T), having an optical axis (the optical axis of 11T), a reflection module (reflecting element 1081), comprising a reflective element (reflecting element 1081 has a reflective element which bends the optical axis as seen in Fig. 23E and 13B), the reflective element located on an object side of the lens module (see Figs. 23E and 13B) “wherein a maximum field of view of the lens module is FOV, and the following condition is satisfied:
3 degrees < FOV < 40 degrees (paragraph [0213]: “The imaging apparatus 10T is featured with small field of view and telephoto property (its FOV is in the range of 20 degrees to 40 degrees)”).”
	Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the field of view of the camera of the Takahashi-Fujisaki-Enta combination to be in the range of 20 degrees to 40 degrees as taught by Tseng, for the purpose of providing a camera that is telephoto as taught by Tseng (paragraph [0213]).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi US 2009/0060485 (hereafter Takahashi) in view of Fujisaki et al. USPGPub 2020/0301160 (hereafter Fujisaki) and Enta et al. USPGPub 2020/0174270 (cited in an IDS, hereafter Enta) as applied to claim 1 above, and further in view of Lee USPGPub 2019/0086638 A1 (hereafter Lee).
Regarding claim 15, the Takahashi-Fujisaki-Enta combination teaches “the camera module of claim 1, however, Takahashi, Fujisaki and Enta fail to teach “wherein a length of the longitudinal guiding bar is L1, a length of the transverse guiding bar is L2, and the following condition is satisfied: 0.1 < L2/L1 < 2.0.” 
Lee teaches an optical lens assembly (Fig. 1) with a reflection module (bending unit R1) on the object side of a lens module including lens groups G11, G21 and G31 where the lens groups move longitudinally for zooming. Lee teaches that the total length of the system is 17 mm (paragraph [0113]) and that the largest effective diameter of any of the lenses is 4.13 (see Table 1). 
Thus Lee suggests “wherein a length of the longitudinal guiding bar is L1 (the maximum length of a longitudinal guiding bar for moving the lens groups for zooming would be 17 mm, paragraph [0113]), a length of the transverse guiding bar is L2, (the effective diameter of lens L71 of 4.13, see Table 1, would correspond to the length of the transverse guiding bar in Takahashi) and the following condition is satisfied: 0.1 < L2/L1 < 2.0 (4.13/17=0.24 which is in the claimed range).”
The Takahashi-Fujisaki-Enta combination discloses the claimed invention except for the relative lengths of the longitudinal and transverse bars. It would have been obvious to one of ordinary skill in the art at the time the invention was made to set the relative lengths of the longitudinal and transverse bars such that 0.1 < L2/L1 < 2.0 such as 0.24 suggested by Lee, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Fujisaki et al. USPGPub 2020/0301160 (hereafter Fujisaki) in view of Enta et al. USPGPub 2020/0174270 (cited in an IDS, hereafter Enta).
Regarding claim 17, Fujisaki teaches “A camera module (paragraph [0001] “camera device”), comprising:
a base (housing 10, paragraph [0023] “a housing 10 as a base member”);
a lens module (at least camera lens group 31), having an optical axis (second optical axis O2), and the lens module being disposed on the base (see Fig. 2 and paragraph [0023]); 
  a reflection module (first prism 21), comprising a reflective element (reflecting surface 21-b), the reflective element being disposed on the base (see e.g. Fig. 8), and the reflective element located on an object side of the lens module (see Fig. 8 and paragraph [0022]);
a longitudinal guiding bar (two shafts 17), disposed between the base and the lens module (paragraph [0023]: “At the front side opening portion 12, a lens frame 31 holding the camera lens group is supported by two shafts 17”), and the longitudinal guiding bar extending in a first direction parallel to the optical axis (see parallel arrangement of O2 and 17 in Fig. 2); … wherein the lens module is movable along the longitudinal guiding bar (paragraph [0023]: “it is held in such a manner that it can move forward and backward along the second optical axis O2”).”
However, Fujisaki fails to teach “a shaft guiding bar, disposed between the base and the reflection module, and the shaft guiding bar extending in the second direction; … and the reflective element is rotatable by taking the shaft guiding bar as a rotation axis.” Instead Fujisaki teaches a second prism 41 that is on the image side of the lens module that has a shaft guiding bar (shaft 84), about which the second prism is rotatable. 
Enta teaches “A camera module (camera module 1), comprising:
a base (paragraph [0068] “case”);
a lens module (lens module 3), having an optical axis (second optical axis β), and the lens module being disposed on the base (see Fig. 4); 
a reflection module (prism module 2), comprising a reflective element (path bending surface 231 of prism 23), the reflective element being disposed on the base (23 is disposed in prism module 2 which is disposed in the case of the camera module 1), and the reflective element located on an object side of the lens module (See Fig. 4 and paragraph [0072], light from the object enters the prism and is bent by 231 and guided to lens part 33.);…
a shaft guiding bar (pair of swing support parts 241c and 241d), disposed between the base and the reflection module (see Figs. 6 and 8 paragraph [0101]-[0102]:“swing support part 241c is engaged with first bearing part 225a of first base 22… swing support part 241d is engaged with second bearing part 225b of first base 22”), and the shaft guiding bar extending in the second direction (241c and 241d extend in the y direction which is perpendicular to the second optical axis direction β); … 
and the reflective element is rotatable by taking the shaft guiding bar as a rotation axis (paragraph [0100]: “The center axis of swing support parts 241c and 241d is the swing center axis (that is, the first axis) of holder 241.”).”
Enta further teaches (paragraph [0073]): “Camera module 1 described above performs shake correction (optical image stabilization (OIS)) using first shake correction apparatus 24 (see FIG. 4) incorporated in prism module 2 and second shake correction apparatus 37 (see FIG. 5) incorporated in lens module 3.”
Fujisaki teaches the camera module of claim 17, except for the shaft-supported rotatable prism being on the object side of the lens rather than the image side. Enta teaches that the shake correcting rotatable prism can be on the object side of the lens.
It has been held that a mere reversal of the working parts of the essential working parts of a device involves only routine skill in the art.  In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955) (Prior art disclosed a clock fixed to the stationary steering wheel column of an automobile while the gear for winding the clock moves with steering wheel; mere reversal of such movement, so the clock moves with wheel, was held to be an obvious modification.). See MPEP §2144.04(VI)(A).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose to make the prism on the object side of the lens be rotatable about a shaft for image shake correction as taught by Enta, as opposed to being on the image side of the lens as was the case in Fujisaki because it has been held that a mere reversal of the working parts of the essential working parts of a device involves only routine skill in the art.  In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955) (Prior art disclosed a clock fixed to the stationary steering wheel column of an automobile while the gear for winding the clock moves with steering wheel; mere reversal of such movement, so the clock moves with wheel, was held to be an obvious modification.). See MPEP §2144.04(VI)(A).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi US 2009/0060485 (hereafter Takahashi) in view of Enta et al. USPGPub 2020/0174270 (cited in an IDS, hereafter Enta).
Regarding claim 18, Takahashi teaches “A camera module (Fig. 29), comprising:
a base (fixed base 5, barrel case 82, barrel 80);
a lens module (lens system 81, or group lenses 88, 90 and 91), having an optical axis (second optical axis L2, which is the optical axis of 88, 90 and 91), and the lens module being disposed on the base (see e.g. Fig. 28, 91 is disposed on 5 and 88-91 are disposed in 82/80);
a reflection module (prism 87B), comprising a reflective element (paragraph [0152]: “reflection surface”), the reflective element being disposed on the base (see Figs. 28A-28B, 87B is held within 82 and thus is disposed on the base which includes barrel case 82), and the reflective element located on an object side of the lens module (see e.g. Fig. 29, given that 84 is the imaging device, 87B is on the object side of lenses 88-91); 
a transverse guiding bar (any of the first, second and third guide shafts 36, 37 and 38), disposed between the base and the lens module (see e.g. Figs. 1, 5 and 27), and the transverse guiding bar extending in a direction perpendicular to the optical axis (the first and third guide shafts 36 and 38 extend in the Y direction which is a second direction perpendicular to the optical axis, and the second guide shaft 37 extends in the X direction which is a second direction perpendicular to the optical axis); … 
wherein the lens module is movable along the transverse guiding bar (paragraph [0088]: “The guide mechanism 7 includes a first guide mechanism guiding the first movable frame 3 in the first direction Y; and a second guide mechanism guiding the first movable frame 3 in the second direction X through the second movable frame 4.” these are movements along the guiding bars 36, 37 and 38 see paragraph [0089]).”

However, Takahashi fails to teach “a shaft guiding bar, disposed between the base and the reflection module, and the shaft guiding bar extending in the direction perpendicular to the optical axis; … and the reflective element is rotatable by taking the shaft guiding bar as a rotation axis.”

Enta teaches “A camera module (camera module 1), comprising:
a base (paragraph [0068] “case”);
a lens module (lens module 3), having an optical axis (second optical axis β), and the lens module being disposed on the base (see Fig. 4); 
a reflection module (prism module 2), comprising a reflective element (path bending surface 231 of prism 23), the reflective element being disposed on the base (23 is disposed in prism module 2 which is disposed in the case of the camera module 1), and the reflective element located on an object side of the lens module (See Fig. 4 and paragraph [0072], light from the object enters the prism and is bent by 231 and guided to lens part 33.);…
a shaft guiding bar (pair of swing support parts 241c and 241d), disposed between the base and the reflection module (see Figs. 6 and 8 paragraph [0101]-[0102]:“swing support part 241c is engaged with first bearing part 225a of first base 22… swing support part 241d is engaged with second bearing part 225b of first base 22”), and the shaft guiding bar extending in the direction perpendicular to the optical axis (241c and 241d extend in the y direction which is perpendicular to the second optical axis direction β); … 
and the reflective element is rotatable by taking the shaft guiding bar as a rotation axis (paragraph [0100]: “The center axis of swing support parts 241c and 241d is the swing center axis (that is, the first axis) of holder 241.”).”
Enta further teaches (paragraph [0073]): “Camera module 1 described above performs shake correction (optical image stabilization (OIS)) using first shake correction apparatus 24 (see FIG. 4) incorporated in prism module 2 and second shake correction apparatus 37 (see FIG. 5) incorporated in lens module 3.”
Takahashi teaches the camera module of claim 18, except for a second shake correction apparatus comprising the reflective element being rotatable around a shaft guiding bar as a rotation axis. Enta teaches that the shake correction function can be shared between a first shake correction apparatus that rotates the prism module about a shaft guiding bar and a second shake correction that translates the lens module perpendicular to the optical axis. 
It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.). See MPEP §2144.04(VI)(B).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a second shake correction apparatus which rotates the reflective element around a shaft as taught by Enta into the camera module of Takahashi because Enta teaches that the shake correction function can be shared between a shake correction apparatus that rotates the prism module about a shaft guiding bar and a shake correction apparatus that translates the lens module perpendicular to the optical axis (Enta paragraph [0073]), since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.). See MPEP §2144.04(VI)(B).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi US 2009/0060485 (hereafter Takahashi) in view of Fujisaki et al. USPGPub 2020/0301160 (hereafter Fujisaki).
Regarding claim 19, Takahashi teaches “A camera module (Fig. 29), comprising:
a base (fixed base 5, barrel case 82, barrel 80);
a lens module (lens system 81, or group lenses 88, 90 and 91), having an optical axis (second optical axis L2, which is the optical axis of 88, 90 and 91), and the lens module being disposed on the base (see e.g. Fig. 28, 91 is disposed on 5 and 88-91 are disposed in 82/80);
a reflection module (prism 87B), comprising a reflective element (paragraph [0152]: “reflection surface”), the reflective element being disposed on the base (see Figs. 28A-28B, 87B is held within 82 and thus is disposed on the base which includes barrel case 82), and the reflective element located on an object side of the lens module (see e.g. Fig. 29, given that 84 is the imaging device, 87B is on the object side of lenses 88-91); …
and a transverse guiding bar (any of the first, second and third guide shafts 36, 37 and 38), disposed between the base and the lens module (see e.g. Figs. 1, 5 and 27), and the transverse guiding bar extending in a second direction perpendicular to the optical axis (the first and third guide shafts 36 and 38 extend in the Y direction which is a second direction perpendicular to the optical axis, and the second guide shaft 37 extends in the X direction which is a second direction perpendicular to the optical axis); … 
wherein the lens module is movable along the longitudinal (lens groups 88 and 90 are movable along the optical axis which is the longitudinal direction, see Fig. 29 and paragraph [0154])… the transverse guiding bar (paragraph [0088]: “The guide mechanism 7 includes a first guide mechanism guiding the first movable frame 3 in the first direction Y; and a second guide mechanism guiding the first movable frame 3 in the second direction X through the second movable frame 4.” these are movements along the guiding bars 36, 37 and 38 see paragraph [0089]).”

However, Takahashi fails to teach “a longitudinal guiding bar, disposed between the base and the lens module, and the longitudinal guiding bar extending in a first direction parallel to the optical axis; … wherein the lens module is movable along the longitudinal guiding bar.”
Fujisaki teaches “A camera module (paragraph [0001] “camera device”), comprising:
a base (housing 10, paragraph [0023] “a housing 10 as a base member”);
a lens module (at least camera lens group 31), having an optical axis (second optical axis O2), and the lens module being disposed on the base (see Fig. 2 and paragraph [0023]); …
a longitudinal guiding bar (two shafts 17), disposed between the base and the lens module (paragraph [0023]: “At the front side opening portion 12, a lens frame 31 holding the camera lens group is supported by two shafts 17”), and the longitudinal guiding bar extending in a first direction parallel to the optical axis (see parallel arrangement of O2 and 17 in Fig. 2); … wherein the lens module is movable along the longitudinal guiding bar (paragraph [0023]: “it is held in such a manner that it can move forward and backward along the second optical axis O2”).”
Fujisaki further teaches that this motion along optical axis O2 enables focusing of the camera (see paragraphs [0025]-[0027]).
Takahashi teaches the camera module of claim 19 except for the presence of guide bars parallel to the optical axis along which the focus lens group 90 moves (see paragraph [0154]: “Focus adjustment may be performed by moving the fourth group lens 90 from wide to tele when focusing.”). In particular, Takahashi leaves out the specific mechanism for facilitating the focusing function. Fujisaki teaches that a focusing function can be achieved using longitudinal guide bars. 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a focusing mechanism which includes longitudinal guide bars as taught by Fujisaki into the camera module of Takahashi for the purpose of realizing the focusing function of the lens assembly as taught by Fujisaki (paragraphs [0023]-[0027]).

Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
	Regarding claim 2, the Takahashi-Fujisaki-Enta combination teaches “the camera module of claim 1,” and Takahashi further teaches “further comprising a movable frame (first movable frame 3), wherein … the movable frame is movable along one of the longitudinal guiding bar and the transverse guiding bar (paragraph [0092]: “the first movable frame 3 is supported by the second movable frame 4 to be movable in the first direction Y” thus movable frame 3 is movable along a transverse guiding bar, 36).”
However, the prior art taken either singly or in combination fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole: “the movable frame is disposed between the longitudinal guiding bar and the transverse guiding bar,” because none of the references teach the relative placement of the movable frame, and the longitudinal and transverse bars.
Claims 3 and 4 depend from claim 2 and are allowable for the reason stated above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARA E RAKOWSKI whose telephone number is (571)272-4206. The examiner can normally be reached 9AM-4PM ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARA E RAKOWSKI/Primary Examiner, Art Unit 2872